PER CURIAM.
Wé treat the notice of appeal as a petition for writ of certiorari to review an opinion of the Circuit Court Appellate Division. We deny certiorari as the opinion does not depart from the essential requirements of law resulting in a miscarriage of justice. Haines City Comm. Dev. v. Heggs, 658 So.2d 523 (Fla.1995). A courtesy warning is not required where there has been a repeat violation or. “the violation presents a serious threat to the public health, safety, or welfare ...” § 162.21(3)(b), Fla. Stat. (1997).
Certiorari denied.